The opinion of the Court was read at the ensuing September term, as drawn up by
Mellen C. J.
From a careful examination of the principal and leading eases which have a direct hearing on this ccrue, we are perfectly satisfied that by the language employed by the testator in his codicil, neither an estate for life nor an estate in tail was created by the devise to Samuel Sayward; and as he was not a tenant for life nor a tenant in tail, the demandant cannot take any estate under the codicil by way of remainder. “ A remainder is a remnant of an estate in lands or tenements, expectant on a particular estate created together with the same at one time. Fearne on Remainders, 11, 12. " It follows,” says Fearne, “ that wherever the whole fee is *214first limited, there can be no remainder in the strict sense of the word ; therefore, if I limit an estate to the use of A and his heirs, till C returns from Rome, and after the return of C to the use of B in fee, the whole fee being first limited to the use of A, there is no remnant left to limit over, and consequently the limitation to B cannot be a remainder within the foregoing definition.” In the present'case the whole fee was devised by apt and technical words to Samuel, subject to the conditions and limitations immediately following. In Lippett v. Hopkins, 1 Gall. 454, Mr. Justice Story says, “ If a devise be to one and his heirs, and upon a limited contingency to take effect in his life, as upon his dying under age, then over, the first estate is a fee simple, whether the ultimate devisee be an heir or a stranger; for the second devise is a limited contingency, and good as an executory devise.” This rule on principle was introduced at an early period, and was adopted in the great and leading case of Pells v. Brown, Cro. Jac. 590, which, though for a time doubted, and in some instances opposed, soon after became an undisputed guide, and has never since been departed from, but acknowledged and followed in numberless instances; we need name only a few cases. Porter v. Bradley, 3 D. & E. 143; Roe v. Jeffrey, 7 D. & E. 589; Doe v. Watson, 2 Bos. & Pul. 324; Goodtitle v. Gurnal, Willes, 211; Jackson v. Blanshan, 6 Johns. 54; Richardson v. Noyes, 2 Mass. 56; Ide v. Ide, 5 Mass. 500; Ray v. Euslin, 2 Mass. 554. These show that if the demandant has any title under the codicil to the demanded premises, it is by way of an executory devise to Ebenezer Sayward and his heirs; for the contingency contemplated by the testator was not an indefinite failure of issue, but on Samuel’s dying without issue in the life time of Ebene-zer, which brings the case distinctly within the rule, as to executory devises, established and adhered to in the several cases abovemention-ed. If Samuel had died under age and without issue, in the life time of Ebenezer, then it would clearly have been a good executory devise of the estate to him.
Our next inquiry is whether the limitation to Ebenezer or his heirs ever took effect. This depends on the construction of the language of the devise, in connexion with the intentions of the devisor, which *215are always to be carefully regarded; and as far as the settled principles of law will permit, carried into execution. It may be useful on this head to examine the language of the will, which was afterwards revised by the testator in his codicil, as furnishing evidence of his intentions. It is observable that the testator, in ¡he will, did not in any of the devises make use of the technical language of “heirs and assigns,” though he doubtless intended to devise a fee, except in those parts of the will where he expressly made a different disposition. The devise to Samuel is in these words : “ I give and bequeath to my fifth son, Samvel Sayward, all my lands, buildings and other real estate, not heretofore disposed of; to have the possession thereof when he comes to be twenty one years of age.” “ Furthermore my will is that if my son Samuel should die before he is twenty one years of age, without lawful issue, or after that term, and doth not dispose of the aforementioned buildings and land, then they shall he my son Ebenezer’s. Thus it appears clearly to have been the intention of the testator, that if Samuel should have no issue, but should survive the age of twenty one, he should have full power to dispose of the estate as his own ; and in such case, Ebenezer would never derive any advantage from the devise. In the following year the testator made the codicil to his will, commencing with these words. “ I Ebenezer Sayward, on perusing my will, think proper to make the following amendments.” He does not profess an intention to make alterations as to his real estate; but after throwing the devisf of sixteen acres of woodland to Ebenezer into more technical laiivuage, by adding the words, “ his heirs and assigns,” and making some changes in relation to the bequest of certain personal property to his daughter Mercy, he proceeds thus: “ Item. To give a clear and intelligent meaning to the devise of the residue of my real estate, I hereby revoke the devise of the same in my said will; and do give and devise the same to my son Samuel Sayward, his lieirs and assigns forever ; provided and on condition he lives to the age of twenty one years, and has issue of his body lawfully begotten ; but in case my son Samuel shall die under the age of twenty one years, and without issue as aforesaid, living his brother Eb-enezer, then my will is that the same vest in my son Ebenezer, his *216heirs and assigns forever.” Now the case finds that Samuel ¡did not die under the age of twenty one years, iior in the life time of Eb-enezer, though he died without issue. From the express language of the' devise, therefore, it appears to have been the intention of the testator that the estate should never vest in Ebenezer or his heirs unless those events should happen, which have never actually taken place. For if Samuel had married and died under the age of twenty one years, leaving issue, such issue could have taken nothing under the devise; hence we see the reason for considering that it must have been intended by the testator that both the specified events should take place before the estate should vest in the ultimate de-visee. This is the reason assigned in the following cases, (in which the testator had provided that if the first devisee should die under age or without issue, on a limited contingency, then the estate should go over,) why the word “or” was construed to mean “ and.” It was from respect to the general presumed intentions of the testator, and in order that those intentions should not be defeated. Price v. Hunt, Pollexfen, 645 ; Barker v. Surtees, 2 Strange, 1175 ; Framingham v. Brand, 1 Wils. 143; Fairfield v. Morgan, 5 Bos. & Pul. 30; Wilkins v. Kernys, 9 East, 366; Eastman v. Barker, 1 Taunt. 174; Jackson v. Blanshan, 6 Johns. 54; Anderson v. Jackson, 16 Johns. 382; Ray v. Euslin, 2 Mass. 554. A fortiori, in the present case, where the conditions or events are expressed conjunctively by the word “ and,” a strict compliance with them cannot be dispensed with by the court.
The next question is whether the demandant is entitled to recover one thirty fifth part of the estate, as one of the heirs at law of his •grandfather, the testator. This also depends on the nature, terms and construction of the devise under consideration. Though these qualifying terms are so worded as at first to appear to constitute two conditions, yet there is only one with two branches. The case in simple language amounts to this. The testator says “ I devise my homestead farm to my son Samuel, his heirs and assigns forever; but if he should die under the age of twenty one years and without issue, in the life time of my son Ebenezer, then the estate shall vest in him and his heirs.” But even if the devise be considered as *217qualified by two contingencies; one in respect to Samuel and the other in respect to Ebenezer; still we apprehend the legal result must be the same, or else the evident intentions of the testator must be disregarded. We have just stated the reason given in the above cited cases, for substituting the word “ and ” for the word “ or,” where the contingencies on which the devise over is to take effect are expressed disjunctively; namely, that if they were construed in that manner, the case might often happen that the first devisee might marry and die under age, leaving issue; the devise over would then talco effect and the issue be thus disinherited ; an event, which the testator, surely, could never have intended. Now, to prevent such an undesigned and unwelcome consequence, and to render the law consistent with itself, the word “and” in the sentence immediately following the devise to Samuel, should be construed “or”; for if not so construed, then also if Samuel had died under age, leaving issue, they could have derived no benefit from the devise to their father, although the devise over never did or could take effect; and thus the whole devise -would be completely frustrated. The same reason operates with equal force in both cases, and the same rule of construction, we apprehend, ought to operate in both. In Price, v. Hunt, it was decided that “ or ” is to be taken for “ and”; and “and” is to be taken for “ or,” as may best comport with the intent and meaning of the devise or grant.
It is a well settled principle that the condition on which the estate thus devised to Samuel was to be defeated, was a condition subsequent ; and of course, on tlie death of the testator, the estate was immediately vested in Samuel. Barker v. Surtees, before cited ; Doe v. Underdown, Willes, 493 ; Lippett v. Hopkins, 1 Gal. 454. But it never was so defeated, because the specified events never took place; and therefore Samuel’s fee simple conditional was never divested, but on his arrival at the age of twenty one years was changed from a conditional or determinable estate into an absolute estate in fee simple. The following cases will shew this to be the legal result. In the before cited case of Price v. Hunt, the devise was to the son in fee, with a devise over on the contingency of his dying before the age of twenty one years, or without lawful issue,' *218The son arrived at full age, but died without issue, and the second devisee claimed the estate and brought his action against the heir at law of the son. The decision was in favor of the defendant. The same point was decided in the same way in the House of Lords in the before mentioned case of Fairfield v. Morgan ; which was an action brought by the devisee over against the grantee of the first devisee. It may be said that these cases and some of the others like them, do not go to establish the title absolutely in the first devisee, but merely to decide that the devise over never took effect, and of course that the actions could not be maintained; as the demandants could only recover on the strength of their own title, and not on the weakness of that óf the tenants. But admitting this to be so, there are at least three cases where the question of title was so presented that judgment could not have been rendered in favor of the deman-dants in two of them, and for the defendant in the other, except on. the ground of the absolute title of the first devisee. The first of these is Eastman v. Baker, 1 Taunt. 174, in which the plaintiff’s lessor claimed the premises under Jane Boatfdl, to whom the estate was devised upon a contingency similar to that in the present case, against Baker, who claimed the same under a title derived from the devise over, which devise never took effect. The court decided in favor of the demandant, and established his title. The second is the before cited case of Ray v. Euslin. This was an action of dower, and tire question in the cause was whether the de-mandant’s husband was seised in fee of the premises during the marriage. It appeared that he held the estate by certain mesne conveyances frbm Deborah King, the first devisee ; and the defendant claimed to hold them under the will as heir in tail. Tile court decided that an estate tail was not created by the will, but an execu-tory devise; and as the devise over never took effect, the sale by Deborah King, the first devisee, passed the fee, which was after-wards vested in the husband; liis seisin was thus proved, and the plaintiff recovered.
' The third case is that of Jackson v. Blanshan, before cited, in which Kent C. J. examined most of the English decisions relating to the subject. In that case the testator had six children, and de™ *219vised his estate to them in fee adding, “ but if any one or more of my aboveuamed children should die before they arrive to full age, or without lawful issue, that then his, her or their part or share of my estate shall devolve upon and bo equally divided among the rest of my surviving children and iltoir heirs and assigns forever.” Four of the children died at full age, in the life time of Matthew and Brachie, (the other two,) each leaving issue. Matthew died after the age of twenty, one years without lawful issue. Brachie and her husband were the lessors of the plaintiff; and the defendant held under a person to whom Matthew had mortgaged it some years before his death. The question reserved was whether the lessors had any and what interest in the premises devised to Matthew in the will. The Chief Justice says, “ Matthew, one of the sens, died, without lawful issue, alter lie was of full age, and after he had parted with the estate by a ritió, under which the defendant now holds, leaving Brachie one of the lessors, as the only surviving child of the testator. It is settled that the devise to Matthew became absolute, as soon as he arrived at the age. of twenty one, though he had no lawful issue ; and the devise over did not take effect.” in that case the plaintiff’s lessor was an heir at law of the testator; and if he had been considered as having died intestate as to Matthew’s part, then the plaintiff would have been entitled to recover. Yet the court decided that there was no intestacy as to any of the property; but that 'he defendant, who claimed the estate under Matthew, had an inde-feasablc title against the devisee over and the heir at law of the testator. In principle that case is not distinguishable from the one at bar ; and there is scarcely any difference in the facts. In both, the first devise, after one of the specified contingencies had taken place, conveyed the estate in fee; in that, the grantee was decided to have the perfect and absolute title; and in the present case, the tenant who is the grantee of Samuel Sayward, the first devisee, for the same reason has acquired a good and absolute title to the premises demanded.
We might have multiplied authorities in support of our decision, on the several questions presented by the facts of the case; but we preferred the selection of the most important and leading cases, *220deeming them amply sufficient for the purpose. Any thing beyond this would have appeared more like parade than utility.

There must he judgment for the defendant.